DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, Ramasco in view of Kim fails to teach or suggest the detergent box comprises a chamber defined by a shut-off rib projected from an inner surface to selectively shut off passage of detergent drawn in via the communication hole according to the magnitude of the centrifugal force, the partition wall is one of a plurality of partition walls, the communication hole is one of a plurality of communication holes, and respective heights of the plurality of communication holes are smaller according to a sequence of the plurality of partition walls through which wash water is configured to pass by the centrifugal force.
Regarding claim 16, Ramasco teaches the detergent box comprises: a first chamber (70 reservoir) configured to supply fabric softener; a second chamber (90 lower reservoir) configured to accommodate the fabric softener that flows from the first chamber as the sub-drum rotates at a first rpm in a dry-spinning cycle after a washing cycle. However Ramasco in view of  Kim fails to teach or suggest a third chamber configured to accommodate the fabric softener that flows from the second chamber as the sub-drum is rotated at a second rpm lower than the first rpm in the dry-spinning after a first rinsing cycle, wherein the detergent discharging unit is configured to discharge the fabric softener together with wash water supplied to the third chamber from the water supply unit in a second rinsing cycle into the sub-drum by a siphon effect.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasco (US 2015/0059417 cited in IDS), and in further view of Kim (US 2018/0119327).
Regarding claim 1, Ramasco figures 1-8 teaches a laundry treating apparatus configured to be disposed on a reference plane, the laundry treating apparatus comprising: 
a tub (3 fixed tank) provided to hold wash water; 
a drum (10 movable basket) rotatably provided in the tub; 
a sub-drum (6 washing compartment) detachably mounted to an inner circumferential surface of the drum, the sub-drum configured to wash laundry independent from the drum; 
and 
a detergent box (7 dispensing system) provided in the sub-drum and configured to store wash detergent therein.[031-32]
Ramasco teaches a lower reservoir 90 disposed beneath the reservoir 70, wherein said lower reservoir 90 comprises a slit 91 in the frontal wall to provide fluid communication between the interior of 
Ramasco is silent to a water supply unit configured to supply wash water.
Kim is directed towards a cloth treating apparatus wherein figure 6 teaches an assembly of 54 water supply valve, 44 first water supply pipe, and 45 second water supply pipe configured to supply wash water. Kim also teaches the amount of the wash water supplied to the second drum 40 may be controlled based on time, unlike the conventional laundry treatment apparatus.[0192-195]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a water supply unit as taught in Kim as water is needed to perform a washing operation.[0005]
Regarding claim 6, Ramasco figure 2 suggests the detergent box is retractable in a radial direction from an inside of the sub-drum or an upward direction with respect to the sub-drum.
Regarding claim 7, Ramasco figures 2-5 suggest the sub-drum comprises a holding area that is recessed and configured to hold the detergent box, the holding area comprises: a guide groove formed by recessing one side of the holding area configured to guide insertion of the detergent box, and the detergent box comprises a holding guide configured to cooperate with the guide groove, wherein the holding guide is projected from an outer wall of the detergent box.
Regarding claim 8, Ramasco teaches cover 80 is to prevent the washing product from eventually escaping from the edge of said reservoir 70 during rotation of the washing compartment 6 once a centrifugal force created by the equipment mainly during centrifugation steps causes the product to accumulate against the upper peripheral region of the reservoir, such that with no appropriate protection product losses may occur thereby reading on the holding guide includes a buffering space configured to accommodate detergent concentrated in a direction of a centrifugal force generated by rotation of the sub-drum.[0037]
Regarding claim 9, Kim figures 7-9 teach the  upper end of the auxiliary container 40 includes a coupling portion C1 coupled to the inner circumferential surface of the balancer 37 and a spacing portion C2 spaced apart from the balancer 37 thereby reading on the drum has a circular cross section, and the sub-drum comprises: a coupling area coupled to the inner circumferential surface of the drum; and a spaced area spaced a preset distance apart from the inner circumferential surface of the drum, and the coupling area and the spaced area are alternately provided along a circumference of the sub-drum.[0229]
Regarding claim 10, Ramasco in view of Kim suggests the detergent box is adjacent to the coupling area.
Regarding claim 11, Kim teaches the sub-drum further comprises: a body (40) provided to hold laundry and wash water; and a sub-cover (shown in figure 6) coupled to an upper surface of the body and having a laundry introduction opening to load laundry, the sub-cover comprising a handle unit (45) formed by recessing one side of the sub-cover and provided adjacent to the coupling area.[0169][0177-188]
Regarding claim 12, Ramasco in view of Kim suggests the detergent box is provided under the handle unit.
Regarding claim 13, Ramasco figure 1 suggests the detergent box comprises: a plurality of chambers (11, 14 reservoir) partitioned off by a partition wall and configured to accommodate detergent; and a communication hole provided in the partition wall with a preset height and configured to discharge accommodated detergent sequentially among the plurality of chambers according to a magnitude of a centrifugal force generated by rotation of the sub- drum.
Regarding claim 15, Ramasco figures 2-3 teach the detergent box comprises: an accommodation body in which the plurality of the chambers is provided; and a body cover (80 cover) detachably coupled to an upper end of the accommodation body.
Regarding claim 17, Ramasco figure 2 teaches the detergent box comprises: a first detergent box (7) provided to accommodate a washing detergent; and a second detergent box (opposite dispensing system) provided to accommodate a fabric softener and provided in a reverse side of the first detergent box.
Regarding claim 18, Kim figure 6 suggests the sub-drum comprises: a sub-cover having a laundry introduction opening to load laundry; and a handle unit (45) provided in each of both sides of the sub-cover. The laundry treating apparatus of Ramasco in view of Kim suggests the first detergent box and the second detergent box are provided under the handle unit.[0169]
Regarding claim 19, Kim teaches a control unit (296)  controlling the amount of the wash water supplied to the first water supply nozzle 291 and the second water supply nozzle 292 thereby suggesting a control unit configured to control the first detergent box to be located under the water supply unit during a 
Claims 2-5, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasco (US 2015/0059417 cited in IDS) and Kim (US 2018/0119327), as applied to claim 1 (or claim 17), and in further view of Yang (US 2005/0274157).
Regarding claim 2, the laundry treating apparatus of Ramasco and Kim is silent to the detergent box comprises a wash water inlet hole at an upper side, and the detergent box is configured such that wash water falling from the water supply unit is drawn into the detergent box via the wash water inlet hole.
Yang is directed towards a washing machine wherein figure 2 teaches plurality of holes 38, which are adapted to distribute the wash water, which was supplied into the respective water supply channels 37a, 37b and 37c, into the detergent container 35 positioned below the upper case 32.[0030]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a plurality of holes as taught in Yang to supply the detergent to the sub drum.
Regarding claim 3, Yang teaches or the discharge of the detergents mixed with the wash water into the lower case 33, the respective detergent receiving chambers 42, 43 and 44 have discharge openings 42d, 43a and 44a, respectively, and the detergent receiving chamber 42 for receiving liquid detergent is internally provided with a siphon 50 thereby reading on the detergent discharging unit is configured to discharge detergent together with wash water by a siphon effect.[0033]
Regarding claim 4, Yang teaches the siphon 50 includes a cylindrical upright flow passage tube 52 extending upward from a bottom wall of the liquid detergent receiving chamber 42, and a siphon cap 51 installed at the top of the upright flow passage tube 52 thereby reading on the detergent discharging unit comprises: a siphon pipe in communication with an inside of the detergent box and an inside of the sub-drum; and a siphon cap configured to form a siphon path by covering the siphon pipe.
Regarding claim 5, Yang teaches If there is a difference in levels of the liquid between the front and rear spaces 42a and 42b of the liquid detergent receiving chamber 42, the liquid flows through the liquid passage 42c to equalize the liquid levels of both the spaces 42a and 42b.  In this case, the fact that the liquid detergent, having a high viscosity, flows through the liquid passage 42c having a narrow width (w), means that it is longer than a predetermined time to equalize the liquid levels of both the spaces 42a and 42b thereby suggesting the siphon configuration of Yang performs the limitation of  preventing wash water held in the sub-drum' from being drawn into the siphon pipe after rising along an inner circumferential surface of the sub-drum during the rotation of the sub-drum.
Regarding claim 20, Yang teaches or the discharge of the detergents mixed with the wash water into the lower case 33, the respective detergent receiving chambers 42, 43 and 44 have discharge openings 42d, 43a and 44a, respectively, and the detergent receiving chamber 42 for receiving liquid detergent is internally provided with a siphon 50 thereby suggesting a siphon pipe is provided only in the second detergent box, and the siphon pipe is located at a center of the second detergent box in a circumferential direction of the second detergent box.[0033] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711